841 F.2d 1123Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In the Case of Jerry W. MONTGOMERY, Plaintiff.Joseph WILLIAMS, Jr., Plaintiff-Appellantv.Stephen H. SACHS, Attorney General of Maryland;  Howard N.Lyles, Warden, Marland Penitentiary;  Bernard D. Smith,Assistant Warden;  Arnold Hopkins, Commissioner;  ClarenceJ. Guenze, Commissioner;  William Anderson;  Sgt. Hands;Peguese;  Brown;  Shahinian;  Lt. Thomas, Defendants-Appellees,George H. Collins, Warden, Maryland Penitentiary;  Robert J.Lally, Secretary, Maryland Department of Public Safety andCorrectional Services;  Defendants Whose Names Are UnknownAt This Time:  Correctional Officers and ClassificationOfficer, Maryland Penitentiary, Defendants, all of whom aresued individually and in their official capacities, Defendants.
Nos. 86-7289.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 12, 1987.Decided:  Feb. 24, 1988.

Joseph Williams, Jr., appellant pro se.
Mark Disbrow McCurdy, Richard M. Kastendieck, Office of the Attorney General, for Appellees.
Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Joseph Williams, a Maryland inmate, appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint.  As Williams failed to file objections to the magistrate's findings and recommendation upon proper notice, we find that he has waived appellate review of the decision below.   Thomas v. Arn, 474 U.S. 140 (1985);  Wright v. Collins, 766 F.2d 841 (4th Cir.1985).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

AFFIRMED